DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2021 has been entered.
 

Allowable Subject Matter
Claims 1-7, 10-13, 16-19, and 21-25 are allowed.
The following is an examiner’s accounting of the closest related prior art of record and a statement of reasons for allowance: 

Claim Construction:
	As noted at pages 4-7 in the Official action dated May 12, 2020, where the claims are drawn to a “system”, the Examiner understands the subject matter of the claims under the broadest reasonable interpretation by one of ordinary skill in the art to be directed to an apparatus and not to a composition of matter, an article of manufacture, or to a plurality of articles and materials grouped together as a kit.   The Examiners position on the scope of the claimed invention and the impact of functional limitations and limitations directed to a material worked upon by the apparatus remain as discussed at length in the noted Official communication.
Amended Claim 1 recites the limitation of a controller programmed to control the at least one agent distributor to selectively deliver coalescing agent at a selected coalescing agent concentration and a selected contone density based on heating effects of the coalescing agent concentration and cooling effects of the carrier” in lines 9-13.  Newly presented claim 25 similarly recites a controller programmed to determine a coalescing agent loading by varying coalescing agent concentration and contone density, 
These limitations are understood to constitute computer implemented functional claim limitations.  With reference to MPEP 2114 (IV), the Examiner acknowledges that computer-implemented functional claim limitations may narrow the functionality of the device, by limiting the specific structure capable of performing the recited function. Nazomi Communications, Inc. v. Nokia Corp., 739 F.3d 1339, 1345, 109 USPQ2d 1258, 1262 (Fed Cir. 2014). In the instant case, the Examiner understands that hardware alone cannot meet the limitations of the “controller” of claim 1 or claim 25 in the absence of enabling software, thus the claims are properly construed as claiming an apparatus comprising a combination of hardware (i.e. a controller) and software capable of practicing the claim limitations.
	In the instant case and with reference to the originally filed disclosure at paragraphs [0064] through [0067] (see PGPUB US 2018/0065297), the originally filed disclosure notes that “the controller 210 may determine a coalescing agent loading and/or fluid loading for each of the modified portions 412 and 414” so as to achieve target object properties, for example mechanical strength, density, or color of the object”.  At paragraph [0064] the original disclosure acknowledges that thin portions of slices may be more susceptible to under-solidification compared to thicker portions of slices due to heat dissipation from the thin portion to surrounding build material”.  At paragraph, [0066] the original disclosure notes that a first coalescing agent concentration and a first contone density may be used in modified thick portion 412 and a second, different coalescing agent concentration and different contone density may be used in the thin portion 414. Further, at [0067] the original disclosure states that “the overall amount of coalescing agent…used may be kept relatively constant while the overall amount of carrier fluid, which may cause a cooling effect on building material that counteracts coalescence, may be reduced”.  



The prior art references to Russell (US 6,989,115) and Cima (US 5,387,380) constitute the closest related prior art of record; the teaching of which are detailed at length at pages 4-18 in the Official action dated May 12, 2020.  Neither Russell nor Cima nor any other reference of record teaches or reasonably suggests an apparatus or “system” for generating a three-dimensional object meeting every recited limitation of either claim 1 or claim 25 and specifically comprising a controller programmed to control the at least one agent distributor to selectively deliver coalescing agent at a selected coalescing agent concentration and a selected contone density based on heating effects of the coalescing agent concentration and cooling effects of the carrier” as required by claim 1,  lines 9-13 or a controller specifically programmed to determine a coalescing agent loading by varying coalescing agent concentration and contone density, the controller to determine different coalescing agent loading for thinner portions of an object slice in the layer of build material compared to thicker portions as required by claim 25, lines 7-10. 2-7, 10-13, 16-19, and 21-24 are allowed by virtue of their dependence upon an allowed claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L LAZORCIK whose telephone number is (571)272-2217. The examiner can normally be reached Monday-Friday; 9:30am-5:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L LAZORCIK/Primary Examiner, Art Unit 1741